DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I-III being separate species in the reply filed on 12/06/2021 is acknowledged.  The traversal is on the ground(s) that the figures listed in species II or Species III are different views of the embodiment of species I.  This has been found persuasive.  Examiner will interpret the election of Species I directed to figures 1 and 2 to also encompass figures 3a-4b (species II and III) as part of the restriction requirement.
Therefore examiner asserts applicants election of Species I figures 1-4b will be examined, claims drawn to figures 5a to 7c will be withdrawn from consideration if presented in the future.


Drawings
The drawings are objected to because the drawings fail to disclose reference numbers to denote the base plate, the fluid inlet, the fluid outlet.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-7, 10, 12-14, 17,19-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. PG-Pub 2012/0063091 to Dede et al., 
Dede discloses a vehicle comprising:
an electric motor; and
an electronics module (power electronics device (140)) electrically coupled to the electric motor (paragraph [0021] states that the electronics module(s) being used as part of a vehicular electric system such as in a hybrid electric vehicle or electric vehicle, therefore Dede discloses a vehicle comprising an electric motor and the electronics package), the electronics module comprising:
	a manifold microchannel heat sink comprising:
	a target surface (substrate layer (104));
	a gridded microchannel assembly comprising a plurality of microchannel cells (micro channel cells (119) comprising:
	a fluid inlet (see figure 1b);

a base plate (target plate (118)) disposed on the target surface (See figure 1b); and
a three-dimensional fin structure (Walls that form the wavy-fin microchannels (122), see figures 1b, 2, and 3) disposed on the base plate; and
a fluid outlet fluidly coupled to the microchannel structure (figure 1b shows the outlets); and
a semiconductor device thermally coupled to the target surface (heat generating device (140).

In re claims 4, 10, and 17 Dede discloses the apparatus as described above including the three-dimensional fin structure is formed from copper or aluminum. [0029]

In re claims 6, 13 and 20, Dede discloses the apparatus as described above including the microchannel provides a flow path of the cooling fluid in both parallel and normal directions with respect to the target surface (figure 1b shows that at inlet and outlet flow is normal to the target surface and the flow between the inlet and outlet is parallel to the target surface).

	In re claims 12 and 19, Dede discloses the apparatus as described above including the gridded microchannel assembly is sealably disposed within a heat exchanger manifold (housing 125) having an inlet manifold (fluid inlet (127) and an outlet manifold (fluid outlet (129)) such that the inlet manifold is fluidly coupled to the fluid inlet and the outlet manifold is fluidly coupled to the fluid outlet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5, 8-9, 11, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG-Pub 2012/0063091 to Dede et al.
In re claims 2-3, 8-9, and 15-16 Dede discloses the apparatus as described above including an insert (jet body (112)) disposed over the gridded microchannel assembly and has an inlet divider (impingement jet channel (113) divides fluid from the inlet to a respective microchannel assembly) and one or more outlet dividers (exterior walls forming respective divided outlet channels).
	Dede however fails to specifically disclose the inert being formed from a thermally insulating material specifically plastic material.

	In the instant case one skilled in the art at the time the invention as made would have found it obvious to create the dividers from thermally insulated material (Specifically plastic) in order to adhere to specific desired thermal transfer characteristics as well as flow characteristics which are directly affected the changes to thermal transfer characteristics.

	In re claims 5, 11, and 18, Dede discloses the apparatus as described above including the three-dimensional fin structure is fabricated by molding/casting process, a machining process, or similar process to achieve the desired features, shapes and configuration. [0029]
	Dede does not specifically disclose three-dimensional printing, rapid investment casting, and additive manufacturing (although examiner asserts these 3 means of forming are among what is disclosed by Dede)
	However Official Notice is taken that three-dimensional printing, rapid investment casting, and additive manufacturing are all conventional well-known methods of forming components.  Therefore it would have been obvious to a person having ordinary skill in the art to create the three-dimensional fin structure from any of these known methods of manufacture as they create a unitary apparatus which does not create spots where thermal characteristics could be altered (for example welding or brazing can introduce new material via welding or brazing as well as create potential microscopic gaps between mating surfaces is known in the art to create hot spots).  More specifically these known means for manufacturing component as a unitary piece are well known in the art to create heat transfer structures with improved heat transfer characteristics compared to heat transfer structures formed by welding and brazing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2012/0170222 to Dede et al., U.S. PG-Pub 2019/0181717 to Zhou et al., U.S. Patent #9,247,679 to Joshi et al., U.S. Patent #8,243,451 to Dede et al., and U.S. PG-Pub 2018/0145009 to Fukuoka et al. all disclose apparatuses with similar structures and components.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649